Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Double Patenting
	Claim 1 of US Pat 11053149 and pending claim 1 are not directed to the “same invention” at least for the reason that they are directed to a method and to a system, respectively.  Therefore, none of the pending clams is rejected under §101 over the ‘149 patent.

Nonstatutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Obviousness-Type Double Patenting Rejections
Claims 1- 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, respectively, of U.S. Patent No. 11053149 in view of US 20150348395 to Trout, US 20170361276 to Muir, 20180201532 to McEncroe, USP 6139739 to Hamlin, and USP 6193886 to Nohren, Jr.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons explained below.

	The following structural system1 would have been obvious from patented method claim 1:

A water hygiene-improving system for improving the water hygiene of a building water supply network, the system comprising 
the building water supply network;
a water hygiene improving device in fluid communication with the building water supply network via an inlet passage conduit and a return passage conduit;
both the building water supply network [[ into ]] and [[ a ]] the water hygiene improving device, wherein the water comprises a first nutrient and a microorganism; 



wherein the water hygiene improving device comprises a first bioreactor having a first biofilm that is configured to remove the first nutrient from the water passing through the water hygiene improving device, 
at least for the reason that pipes are conventional structures for interconnecting water flowing through a building’s plumbing network, as shown, for example, by US 20150348395 to Trout.

    PNG
    media_image1.png
    355
    416
    media_image1.png
    Greyscale

	The differences between what is suggested by patent claim 1 in view of Trout, i.e., the so-called “prior art-suggested claim” (at left below) and  pending claim 1 (at right below), are indicated in the table below.  In this table, underlinings serve a different purpose that before.  Underlinings in the table below indicate recitations found in one 


[this space to end of this page is blank]
claim that do not appear in the other claim of the table.

Art-suggested claim
(US Pat No 11053149 in view of Trout)
Pending claim 1
A water hygiene-improving system for improving the water hygiene of a building water supply network, the system comprising: 
the building water supply network;
a water hygiene improving device in fluid communication with the building water supply network via an inlet passage conduit and a return passage conduit;
water that is in communication with both the building water supply network and the water hygiene improving device, wherein the water comprises a first nutrient and a microorganism;
and 
wherein the water hygiene improving device comprises a first bioreactor having a first biofilm that is configured to remove the first nutrient from the water passing through the water hygiene improving device.
1. A water hygiene improving system, the system having 
a water hygiene improving device coupled to a building water supply network so that water passing through the water hygiene improving device is returned to the building water supply network, and the water hygiene improving device comprising:
a first bioreactor, wherein water from the building water supply network is passed through the first bioreactor, and wherein the first bioreactor includes a first biofilm that is configured to remove a first nutrient from the water passing through the first bioreactor; and
a membrane filtration system that includes a membrane having a sufficient small pore size in order to provide a log-removal-value of greater than 4 log for microorganisms.




	The difference between the subject matter that would have been obvious from patented claim 1 and Trout and pending claim 1 is provision in a water supply network of a filtration sub-system including a membrane having a sufficiently small pore size to provide a 4-log removal of microorganisms from the water.
	US 20170361276 to Muir [0084] describes a point-of-use potable water filtration membrane capable of removing 99.99% or more of viruses, bacteria, and cysts/giardia/cryptosporidium.

    PNG
    media_image2.png
    571
    822
    media_image2.png
    Greyscale


It was known to place water hygiene-improving treatment devices in a variety of locations between the raw water supply, e.g., a river, lake or water supply reservoir, and the lips of a potable water consumer.  See, for example, US 20180201532 to McEncroe at [0002]-[0014] mentioning “centralized treatment” [0002], “municipally treated water … pumped through a complicated water distribution system” [0014], “Point-of-Use system” [0002], and “the standard 18” area between the base cabinets and wall cabinets in a household kitchen” [0002].  See also USP 6139739 to Hamlin (col 4) describing “under a sink,” “in the basement,” and “countertop filtration units”).  See also USP 6193886 to Nohren, Jr.

It would have been obvious to have equipped the water hygiene improving device of the Trout-suggested obvious modification of the subject matter covered by USP 11053149, i.e., the system appearing in the left column of the table immediately above, with the membrane-based filtration sub-system 100 described by Muir in order to improve the hygiene of the water by lowering the microbial load of the water before distribution of the water to the building’s water supply network. 

It would have been obvious to have located the Muir membrane filter near the Trout-modified / suggested water hygiene improving device rather than at Muir’s point-of-use location out of convenience and because the prior art recognizes that water-improving devices can be located in a wide variety of locations along the water distribution network, as shown by McEnroe, Hamlin, and Nohren, Jr. 

By analogous reasoning, each of pending claims 2 – 12 is rejected over each of claims 2 – 12, respectively, of the patent for obviousness-type double patenting.

Objection to Specification
	Objection is made to the Cross-Reference to Related Applications section of the specification for want of an update to the status of the no-longer-pending parent application, 16/399083 (now USP 11053149).

Claims Allowable over Prior Art
Claims 1 – 12 are not rejected over prior art and would be allowable once the obviousness-type double patenting rejections are withdrawn.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 To facilitate illustration of what system structure would have been obvious to the PHOSITA from just the limitations of the patented method claim alone, strike-through / underline markings indicate text found / not found in patent claim 1. Underlined text in bold face italics indicate features suggested by prior art.